Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 1 of 11




EXHIBIT A
      Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 2 of 11



                      IN THE CIRCUIT COURT OF MARYLAND-_
                              FOR BALTIMORE CITY

                                            )                   C1TL VYiWH
CHAD EDOFF                                  )
3 Sunny Meadows Court                       )
Baltimore, MD 21209                        )         Civil Action No.
                                           )
        Individually, and on behalf of     )
       similarly-s ituated persons,        )
                as Plaintiff,              )
                                           )
V.                                         )
                                           )
T-MOBILE NORTHEAST LLC                     )
2711 Centerville Road                      )
Suite 400                                  )
Wilmington DE 19808                        )
                                           )
        and                                )
                                           )
T-MOBILE USA, INC.                         )
3650 13 1ST Avenue SE                      )
Suite 200                                  )
Bellevue WA 98006                          )
                                           )
                               Defendants. )
                                           )

                           CLASS ACTION COMPLAINT

       Plaintiff Chad Edoff (hereinafter "Plaintiff'), by and through undersigned

counsel, for his Complaint against T-Mobile Northeast, LLC and T-Mobile USA, Inc.

(hereinafter, collectively, "Defendants" or, simply, "T-Mobile") seeking damages, hereby

alleges as follows:

                               NATURE OF THE CASE

       1.      This action is a class-action suit for damages under the Maryland

Consumer Protection Act and under the common law of the State of Maryland, seeking

legal remedy for the Defendants' breaches thereof, related to unauthorized access of the



                                           -1-
      Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 3 of 11




Plaintiff and other Maryland citizen's private information and certain failures related

thereto.

                                         PARTIES


         2.     Plaintiff Chad Edoff is a resident of Baltimore, Maryland.


         3.    Defendant T-Mobile Northeast, LLC, is a corporation of the

Commonwealth of Delaware with its principal office located there, and having its

registered agent in this State as CSC-Lawyers Incorporating Service Company, 7 St. Paul

Street, Suite 820, Baltimore, Maryland, 21202.


         4.    Defendant T-Mobile USA, Inc., is a corporation of the State of Delaware,

and, on information and belief, and having its registered agent in this State as CSC-

Lawyers Incorporating Service Company, 7 St. Paul Street, Suite 820, Baltimore,

Maryland, 21202.

                             JURISDICTION AND VENUE

         5.    Plaintiff brings this action against Defendants in Circuit Court of

Maryland pursuant to Maryland Code Annotated, Courts and Judicial Proceedings, "Trial

Courts of General Jurisdiction," § 1-501 (2006), which grants "full common-law and

equity powers and jurisdiction in all civil and criminal cases within its county, and all the

additional powers and jurisdiction conferred by the Constitution and by law," to this

Court.

         6.    On information and belief, this action is properly brought in Circuit Court

because the amount in controversy exceeds $5,000..

         7.    Venue is proper in this Court because, pursuant to Maryland Code

Annotated, Courts and Judicial Proceedings, "Trial Courts of General Jurisdiction," § 6-




                                             -2-
     Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 4 of 11




201 and on information and belief, the Defendants carry on "on a regular business" in

Baltimore City.


                             GENERAL ALLEGATIONS


       8.      Plaintiff is a consumer of T-Mobile's cellular communication services.

       9.      As part of his application process for Defendant's services, Mr. Edoff gave

Defendants his date of birth, full name and address, and other private information.


       10.     On information and belief, Defendants have held that private information

for the entirety of the relationship between Plaintiff and Defendants on various computer

servers.


       11.     In or around August of 2018, unknown persons gained unauthorized

access to T-Mobile's servers, and took personal information of some 2.5 million

consumers from the same servers (the "Data Breach").


       12.     On information and belief, the information taken included "Personal

Information," as defined by the Maryland Personal Information Protection Act,"

Maryland Code, Commercial Law, § 14-3501, et seq. ("PIPA"), in that it contained, at a

minimum, the names of the Plaintiff and the Class Members, their addresses, "Health

Information," as defined under PIPA and under the federal Health Insurance Portability

and Accountability Act of 1996 ("HIPAA"), and or account numbers, that, in

combination with any required security code, access code, or password, would have

permitted access to an individual's financial account with the Defendants.


       13.     On information and belief, reasonable security measures would have

prevented the Data Breach.




                                            -3-
         Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 5 of 11




          14.      On or about August 24th, 2018, the Defendants sent a notice to the Plaintiff

and the Class Members disclosing the Data Breach.


          15.      The notice stated that social security numbers and credit card numbers

were not accessed;

                However, you should know that some of your personal information
                may have been exposed, which may have included one or more of
                the following: name, billing zip code, phone number, email
                address, account number, account type (prepaid or postpaid),
                and/or date of birth.
https ://www.t-

mobile.com/customers/63 05378821 ?cmpid=WMM_EM_Q3 1 8SECURI_W5

XQ16NMW4M43707 (last accessed September 15th, 2018, at 8:43 PM).

          16.      The notice did not contain the toll-free numbers and addresses for each of

the three credit reporting agencies (Equifax, Experian and TransUnion).


          17.      The notice also did not contain the toll-free numbers, addresses and

websites for the Federal Trade Commission and the Maryland Office of the Attorney

General. The notice further did not contain any statement about how the Plaintiff or the

Class Members could obtain information from these sources about steps to avoid identity

theft.


          18.      On information and belief, Plaintiff believes that the extent of the

disclosure from the Data Breach has been under-reported by Defendants, and therefore

could be impacted under PIPA and HIPAA to a greater extent.

                              CLASS ACTION ALLEGATIONS

          19.      Pursuant to Maryland Rule 2-231, Plaintiff brings this action on behalf of

themselves and similarly situated persons defined as: All individuals in the State of

Maryland that were then cellular communication and or data service subscribers of



                                                -4-
     Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 6 of 11



Defendants' cellular communication and or data services whose Personal Information, as

defined under PIPA and or the incorporated HIPAA definitions was accessed without

authorization in or around August of 2018.

        20.    Excluded from the Class are the officers, directors, and employees of

Defendants, the legal representatives, heirs, successors, and assigns of Defendants, and

all judges who may ever adjudicate this case.

       21.     This action is brought as a class action and may properly be so maintained

pursuant to the provisions of the Maryland Rules. Plaintiff reserves the right to modify

the Class definition and the class period based on the results of discovery.

       22.     Maryland Rule 2-23 1, "Class actions," requires that "[o}ne or more

members of a class may sue or be sued as representative parties on behalf of all only if

(1) the class is so numerous that joinder of all members is impracticable, (2) there are

questions of law or fact common to the class, (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class, and (4) the

representative parties will fairly and adequately protect the interests of the class."

       23.     This Class Action satisfies the "numerosity" requirement of Rule 2-231, in

that the potential members of the Class are so numerous that their individual joinder is

impracticable. The precise numbers and addresses of members of the Class are unknown

to the Plaintiff, but given that it is reported that 2.5 million American consumers were

affected, the Maryland Class may consist of tens of thousands of members. The precise

number of persons in the Class and their identities and addresses may be ascertained from

Defendants 'records.




                                              -5-
       Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 7 of 11



        24.    The present suit satisfies the "commonality of interest" requirement in the

questions of law and fact involved affecting the members of the Class. These common

legal and factual questions presented by this Class Action include:

   •    Whether the Defendants negligently allowed "Personal Information," as defined

        by PIPA and or the referenced definition(s) in HIPAA, to be accessed in or

        around August of 2018, through acts or omissions, in that Defendant failed to

        implement and maintain reasonable security procedures and practices;

   •    Whether the Defendants failed to properly notify Plaintiff and Class Members of

        the disclosure of that Personal Information, in conformity with PIPA;

   •    Whether Plaintiff and Class Members are entitled to recover statutory damages, as

        a result of Defendants' acts or omissions, and or otherwise; and

   •    Whether Plaintiff and Class members are entitled to an award of reasonable

        attorneys' fees, pre-judgment interest, and costs of this suit, under the Maryland

        Consumer Protection Act, or as otherwise authorized by law.

        25.    Plaintiff's claims are "typical" of the claims of the members of the Class

because Plaintiff is and was a subscriber of the cellular communication services provided

by the Defendants. Plaintiff and all members of the Class have similarly suffered harm

arising from Defendants' conduct and or alleged violations of law.

        26.    Plaintiff is an adequate representative of the Class because his interests do

not conflict with the interests of the members of the Class he seeks to represent. Plaintiff

intends to prosecute this action vigorously, in the public interest, with the aim of

protecting rights of personal privacy from insidious degradation by corporate actors.

Furthermore, he has retained committed and experienced counsel to prosecute his claims



                                             -6-
     Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 8 of 11




vigorously. Plaintiff therefore will fairly and adequately protect the interests of the

members of the Class.

       27.     This suit may therefore properly be maintained as a class action pursuant

to Maryland Rule 2-231, as all of the required factors of numerosity, common questions

of fact and law, typicality and adequacy are present. Moreover, the conduct by

Defendants upon which this suit is based has generally applicable impacts on the Plaintiff

and the Class as a whole, thereby making declaratory and or injunctive relief proper.



                                    COUNT I
     Violation(s) of the Maryland Personal Information Protection Act and the
                         Maryland Consumer Protection Act

       28.     Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

       29.     Plaintiff resides in Maryland.

       30.     Defendants are businesses that own Personal Information of the Plaintiff

and the Class Members residing in the State.

       31.     The security breach referred to herein as the Data Breach included

information that is considered Personal Information under PIPA, in that it included

"Health Information" and or "Personal Information," as defined therein and or by

reference.

       32.     On information and belief, Plaintiffs and Class Member's Personal

Information was taken as a result of the Data Breach.

       33.     Defendants failed to "implement and maintain reasonable security

procedures and practices that are appropriate to the nature of the personal information



                                             -7-
     Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 9 of 11



owned or licensed and the nature and size of the business and its operations," which was

the direct cause of the Data Breach.

          34.     This failure constitutes a violation of PIPA.

          35.     The Defendants further failed to properly notify Plaintiff and the Class

Members of the unauthorized access of their Personal Information, as required by PIPA,

in that the required information was not contained in the notice and or the extent of the

disclosure was under-reported.

          36.     That notification failure constitutes a violation of PIPA

          37.     Each of the Defendants' failures under PIPA constitute violations of

Maryland Code Annotated, Commercial Law, Title 13, the "Consumer Protection Act."

          38.     Plaintiff therefore claims statutory damages for himself and the Class

Members, pursuant to Maryland Code Annotated, Commercial Law, Title 13, for each

and every violation of the same.

          39.     Plaintiff further claims attorney's fees and costs of suit, as authorized

under the Maryland Consumer Protection Act.


                                        JURY DEMAND

          Plaintiff hereby requests a jury trial for all issues triable by jury including, but not

limited to, those issues and claims set forth in any amended complaint or consolidated

action.

                                   REQUEST FOR RELIEF

          WHEREFORE, the Plaintiff respectfully requests that the Court:


          A.      Certify this Matter for proceedings as a class action suit;



                                                -8-
Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 10 of 11




  B.    Award monetary damages to Plaintiff and to the Class to the maximum

        extent permitted by law;


  C.    Award to Plaintiff attorneys' fees and other reasonable litigation costs to

        the extent permitted by law; and


  D.    Grant such other and further relief as the Court deems just and proper.




                                     -9-
   Case 1:18-cv-03777-ELH Document 1-2 Filed 12/07/18 Page 11 of 11



DATED: September 28th, 2018

Respectfully submitted,

                              Joshua G. Whitaker, Esq.
                              Edward N. Griffin, Esq.
                              ADELPHI, LLP
                              1936 Eastern Avenue
                              Baltimore, MD 21231
                              Tel./Fax 888.367.0383

                              4r eys for Plaintiff


                              Joshua G
